FILE COPY




                                COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                          May 6, 2019

        Joe D. Gonzales                                 Alice Gonzales
        District Attorney, Bexar County                 Bexar County District Clerk
        101 W. Nueva St. Suite 370                      Paul Elizondo Tower
        San Antonio, TX 78205                           101 W. Nueva, Suite 217
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78205
                                                        * DELIVERED VIA E-MAIL *
        Gary F. Churak
        Law Offices of Gary F. Churak
        14310 Northbrook Drive, Suite 210
        San Antonio, TX 78232
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:       04-19-00254-CR, 04-19-00256-CR,
                                              04-19-00257-CR & 04-19-00260-CR
               Trial Court Case Number:       2016CR10071, 2018CR0407,
                                              2019CR2595 & 2019CR2598
               Style: John Gabriel Castillo
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                             ______________________
                                                             Krystal Perez
                                                             Deputy Clerk III
                                                             Fourth Court of Appeals
                                                             210-335-3854


        cc: Barbara Paulissen (DELIVERED VIA E-MAIL)
                                                                                         FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 6, 2019

                            Nos. 04-19-00254-CR, 04-19-00256-CR,
                             04-19-00257-CR & 04-19-00260-CR

                                    John Gabriel CASTILLO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
          Trial Court Nos. 2016CR10071, 2018CR0407, 2019CR2595 & 2019CR2598
                       The Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER

       The trial court’s certification in each of these appeal states “this criminal case is a plea-
bargain case, and the defendant has NO right of appeal.” Each clerk’s record contains a written
plea bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P.
25.2(a)(2).
        This court must dismiss an appeal “if a certification that shows the defendant has a right
of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court for each of these appeals within TWENTY days of the date of this order showing Appellant
has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
no pet.). Each appeal for which an amended trial court certification is not filed as ordered will be
dismissed. See TEX. R. APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court